Title: From John Adams to John Quincy Adams, 22 April 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy April 22 1813

I have Official Information that Mr Bayard and Mr Gallatin are joined with you in a Negotiation of great importance and no little difficulty, nor less hazard to your Reputation. What the Result will be I know not: but I need not Say to you that you cannot decline a Share in the Business. Your return to me is the first Wish of my private heart: but I am not yet So Selfish as to hope for the gratification of my Inclination at the Expence of your honour, or the Interest of your Country. I hope the Opprobrium of American Commissioners, Divisions, Jealousies and Altercations will be avoided.
The Vacation at Hingham commences this day. John is already here and George will be in a few hours: both are very well and do well. Our Friends, for a rarity are all well.
Your Colleagues will carry all the News. Our Frigates have won Laurels, which they can never looze: but how soon they may be compelled to Submit to Superiour force or reverse of fortune, cannot be foreseen.
If you remain in Europe longer than this new Negotiation lasts, I hope it will be nearer home, and in a State of Peace when We can Send your Sons to you.
My Love to Wife Son, Nephew Sister. I long to embrace them all; but dare not indulge the hope. In our inevitable doom my Faith is perfect that all is intended and will end in our good. So believes and So prays your affectionate Father
John Adams